Case 7:19-cr-00700-VB Document 251 Filed 02/03/21 Page 1 of 4

 

 

 

  

POCUMEN

UNITED STATES DISTRICT COURT ERONICALLY FILED

SOUTHERN DISTRICT OF NEW YORK

 

  

 

 

 

 

 

 

enn nen nenennnnnnnnneennseneenennenens x
UNITED STATES OF AMERICA,
ORDER
Vv.
19 CR 700-1 (VB)
WENDELL JONES,
Defendant.
x

A final pre-trial conference is scheduled for February 10, 2021 at 10:00 a.m. and jury
selection and trial are scheduled for February 16, 2021, at 9:00 a.m. The Court expects to
conduct these proceedings in person at the Hon. Charles L. Brieant, Jr., Courthouse, 300
Quarropas Street, White Plains, NY 10601.

Per the SDNY COVID-19 Courthouse Entry Program, anyone who appears at any SDNY
courthouse must complete a questionnaire and have his or her temperature taken. The
questionnaire is located on the Court’s website at:

https://www.nysd.uscourts.gov/sites/default/files/2020-
09/SDNY%20COVID%20ENTR Y%20QUESTIONNAIRE%20GUIDE%209-2-2020.pdf.

Completing the questionnaire online and ahead of time will save time and effort upon entry.
Only those individuals who meet the entry requirements established by the questionnaire will be

permitted entry. Please contact Chambers if you do not meet the requirements.
Case 7:19-cr-00700-VB Document 251 Filed 02/03/21 Page 2 of 4

In addition, although the parties have informed the Court that they do not intend to call
out-of-state witnesses, attached hereto is the Court’s protocol for domestic travelers, which

includes witnesses traveling from restricted states.

Dated: February 3, 2021
White Plains, NY

SO ORDERED:

Vu

Vincent L. Briccetti
United States District Judge

 
Case 7:19-cr-00700-VB Document 251 Filed 02/03/21 Page 3 of 4

 

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK.

Office of the District Court Executive

EDWARD A, FRIEDLAND Voice: (212) 805-0500
District Court Executive Fax: (212) 805-0383
MEMORANDUM
TO: ALL PERSONS
FROM: SDNY DISTRICT EXECUTIVE’S OFFICE

SUBJECT: ENTRY INTO SDNY COURTHOUSES

DATE: 11/12/20

 

SDNY Protocol for Domestic Travelers

Individuals may not enter a Southern District of New York Courthouse if they have been in a state other than
New York, Connecticut, New Jersey, Massachusetts, Pennsylvania and Vermont in the previous 14 days for
more than 24 hours, unless they meet the following criteria:

1. Took a COVID PCR diagnostic test* within three days prior to departure from the state of
embarkation;

2. Took another COVID PCR diagnostic test* on day 5 after arrival in New York; and

3. Received negative results from both tests.
Individuals may not enter a Southern District of New York Courthouse if they have been in a state other than
New York, Connecticut, New Jersey, Massachusetts, Pennsylvania and Vermont in the previous 14 days for less
than 24 hours, unless they meet the following criteria:

1. Took a COVID PCR diagnostic test* 5 days after arrival in New York; and

2. Received a negative result.

* At-home or mail-in tests are not acceptable. See the list of acceptable tests on the next page.

Proof of negative test results must be submitted in either paper or electronic form at the
entrance to the courthouse.

11/12/2020
Case 7:19-cr-00700-VB Document 251 Filed 02/03/21 Page 4 of 4

Tests that are accepted:
Accepted Molecular test types:

+ PCR/RT-PCR/ddPCR / Rapid PCR (Polymerase Chain Reaction)
» NAA/NAAT (Nucleic Acid Amplification)
+ AMP PRB (Amplified Probe)

- LAMP (Loop-mediated Isothermal Amplification)

* TMA (Transcription-mediated Amplification)

Accepted Molecular test brands, such as, but not limited to:

» Abbott ID NOW
* Quidel Lyra PCR

: Abbott Realtime PCR
+  Cobas Qualitative PCR
> FTD PCR

+ Xpert Xpress
+ Simplexa Direct PCR

Tests that are not accepted:

- Any at-home or mail-in kits (sample collection must be overseen by licensed medical staff)
- Any test that does not rely on a nasal swab, such as:
o Sputum, saliva and spit collection (spit in a cup, etc) o Gargle,
oral rinse, etc o Oral swab without a nasal swab
- All Antigen (Ag) tests (including Quidel Sophia, Abbott BinaxNOW and Rapid Antigen Tests)
» All Antibody tests (such as IgG, IgA, IgM and Rapid Antibody Tests)
- All blood tests (such as fingerstick, venipuncture)
- All plasma tests
» All serum tests
» All lateral flow tests
> Any doctor’s note

11/12/2020
